Citation Nr: 1725148	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  09-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to January 23, 2012, and in excess of 70 percent from January 23, 2010 to December 11, 2013. 
 
2. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to January 23, 2012.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran, his niece, and his neighbor


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  His awards include the Word War II Victory Medal, the Philippine Liberation Medal and the Asiatic-Pacific Area Campaign Medal.  He passed away in May 2017.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

An April 2012 decision review officer decision granted a 70 percent rating for PTSD effective from January 23, 2012.  An August 2014 rating decision granted a 100 percent rating for PTSD effective from December 12, 2013 and entitlement to a TDIU effective from January 23, 2012.  However, as those increases did not represent a total grant of the benefits sought on appeal, the claims of entitlement to an increased initial rating for PTSD and entitlement to a TDIU prior to January 23, 2012 remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran, his niece, and his neighbor testified at a December 2012 Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing is of record.

In February 2013 and March 2016, the Board remanded the case for further evidentiary development.  The case is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).



FINDING OF FACT

In May 2017, while the Veteran's appeal to the Board was pending, and prior to the issuance of a final decision, the Veteran passed away.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.S. § 7104(a) (LexisNexis 2017); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of 
law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.S. § 7104(a) (LexisNexis 2017); 38 C.F.R. § 20.1302 (2016).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.S. § 5121A (LexisNexis 2017); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.S. § 5121A (LexisNexis 2017); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).  


ORDER

The appeal is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


